Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of Group I, Specie I, claims 1-9, in the reply filed on 07/26/2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 10-120 are withdrawn from consideration.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. 
As to claim 1, the omitted structural positive cooperative relationships are: an external electronic device (line 3), a plurality of internal electronic devices (lines 3-4) and a first electronic device (line 7).
In absence of essential structural positive relationship of the external electronic device, the plurality of internal electronic devices, and the first electronic device, it remains uncertain as to how the external electronic device, the plurality of internal electronic devices, and the first electronic device are structurally related to their associated element(s) and the claimed vehicle. 
In absence of essential structural positive relationship of the external electronic device, the plurality of internal electronic devices, and the first electronic device, it remains uncertain as to whether the external electronic device, the plurality of internal electronic devices, and the first electronic device are structurally part of the claimed device.
As to claim 2, the omitted structural positive cooperative relationships are: a second electronic device (line 2).
In absence of essential structural positive relationship of the second electronic device, it remains uncertain as to how the second electronic device is structurally related to its associated element(s) and the claimed vehicle. 
In absence of essential structural positive relationship of the second electronic device, it remains uncertain as to whether the second electronic device is structurally part of the claimed device.
As to claim 3, the omitted structural positive cooperative relationships are: a reference lighting device (line 3).
In absence of essential structural positive relationship of the reference lighting device, it remains uncertain as to how the reference lighting device is structurally related to its associated element(s) and the claimed vehicle. 
In absence of essential structural positive relationship of the reference lighting device, it remains uncertain as to whether the reference lighting device is structurally part of the claimed device.
As to claim 9, the omitted structural positive cooperative relationships are: a body (line 2) and an external device (line 4).
In absence of essential structural positive relationship of the body and the external device, it remains uncertain as to how the body and the external device are structurally related to their associated element(s) and the claimed vehicle. 
In absence of essential structural positive relationship of body and the external device, it remains uncertain as to whether the body and the external device are structurally part of the claimed device.
	Dependent claims 4-8 are necessarily rejected due to their dependencies on claim 1.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Salter et al (USPgPub 2017/0332458).
As to claim 1, Salter et al disclose applicant’s claimed vehicle (at least Figs. 2, 3, 6) including:
	a plurality of lighting devices (headlights, rear lights, inside cabin lights etc.);
	a communicator (at least one of sensors 138-152) configured to communicate; and
	a controller (78) configured to analyze a signal received by the communicator and identify information, and sequentially control the lighting of the plurality of lighting devices based on the identified information.
	The limitations “external electronic device” and “plurality of internal electronic devices” are not considered part of the claimed vehicle since they are not cited positively, and therefore given patentable weights.
The limitation “a first electronic device that has transmitted the received signal” is not given a patentable weight” since the first electronic device is not cited positively, and therefore not considered part of the claimed vehicle.
The limitation “wherein the first electronic device configured to transmit the signal is either the external electronic device or the plurality of internal electronic devices” is not given a patentable weight since the first electronic device, the external electronic device or the plurality of internal electronic device” are not cited positively, and therefore not considered part of the claimed vehicle.
As to claim 2, the limitation “a second electronic device is not given a patentable weight since it is not cited positively within the claim. It is unclear as to whether or not the second electronic device is part of the claimed vehicle.
As to claim 3, Salter et al disclose the vehicle including a storage (processor or memory for storing information (para. 0086).
The limitation “a reference lighting device” and “plurality of internal electronic devices” are not given a patentable weight since they are not cited positively within the claim. It is unclear as to whether or not the reference lighting device and the plurality of internal electronic devices are part of the claimed vehicle.
As to claim 5, as mentioned in the rejection of claim 1, the limitation of the external electronic device is not given a patentable weight.
As to claim 9, Salter et al disclose applicant’s claimed vehicle (at least Figs. 2, 3, 6) including:
a plurality of lighting devices (headlights, rear lights, inside cabin lights etc.);
a plurality of electronic devices; 
a communicator (at least one of sensors 138-152) configured to communicate; and 
a controller (78) configured to sequentially control lighting of the plurality of lighting devices in response to whether a signal is transmitted during communication, 
wherein the transmission of the signal includes transmission of the signal to and from at least one of the plurality of electronic devices.
The limitation “a body” is not given a patentable weight since it is not cited positively within the claim. It is unclear as to whether or not the body is part of the claimed vehicle. 
The limitations “an external device (line 4), “from the external device” and “to the external device” (last paragraph) are not given patentable weight since the external device is not cited positively within the claim. It is unclear as to whether or not the external device is part of the claimed vehicle.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Salter et al, as applied to claim 1.
As to claim 4, although Salter et al do not disclose the plurality of lighting devices including a display apparatus, as claimed by applicant, providing the display apparatus in the form of a lighting device is known in the art for displaying light.
In light of this, applicant’s claimed display apparatus would have been a matter of obvious alternative design choice to one of ordinary skill in the art.
As to claim 6-8, although Salter et al do not disclose the controller configured to adjust at least one of a lighting color, a lighting speed, a lighting brightness, a lighting shape of the plurality of lighting devices, or to adjust lighting speed of the plurality of the lighting devices or to control sequential lighting of the plurality of lighting devices, as claimed by applicant, the controller could be used for any desired suitable application of associated parts of the vehicle.
In light of this, applicant’s claimed controller for the stated purpose would have been obvious to one of ordinary skill in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/ASHOK PATEL/Primary Examiner, Art Unit 2879